DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant’s Communication filed on July 07, 2021.

Response to Arguments
Applicant’s amendment with respect to 35 U.S.C. 112(b) claims 1-6 and 9 rejections filed on July 07, 2021 have been considered and found to overcome the claim rejections under 35 U.S.C. 112(b). Accordingly, said 35 U.S.C. 112(b) claims 1-6 and 9 rejections have been withdrawn.

Applicant’s arguments with respect to 35 U.S.C. 103 claims 1-6 and 9 rejections filed on July 07, 2021 have been considered but they are unpersuasive.

Applicant respectfully asserts that “In the annotated figure of Zhang provided by the Examiner in the Office Action, it is clear that there is no teaching or suggestion of a collar, a flange portion and an annular projection as recited in claim 1. It is further noted that in the rejection of claim 7, the Examiner does not indicate where Zhang discloses the collar, and in the rejection of claim 8, the Examiner does not indicate where Zhang discloses the flange portion or the annular projection. See page 9 of the Action”.

The Examiner respectfully asserts that in Zhang (Annotated Figure 2 below) is disclosed the collar (900) that includes the flange portion which is the protruding curved surface on the shared base (720).


    PNG
    media_image1.png
    548
    720
    media_image1.png
    Greyscale

ZHANG Annotated Figure 2

Disposition of Claims
     Claims 1-6 and 9 are pending in this application.
     Claims 1-6 and 9 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG – (US 2011/0162611 A1), in view of Mori – (US 2004/0079348 A1).

With regard to claim 1, ZHANG (Annotated Figures 1-2 below) discloses a multi-cylinder internal combustion engine, comprising:
a cylinder head (18) having intake ports (20);
an intake manifold (14) connected to the intake ports (20), the intake manifold (14) having a flange-shaped joint portion (701) at openings thereof, and
a sleeve structure (24), comprising:
a shared base (720) formed into a flange-shape,
wherein the flange-shaped joint portion (701) is fixed to the cylinder head (18) by sandwiching the shared base (720) between the flange-shaped joint portion (701) and the cylinder head 18) and screwed together (screwed via bolts 750) by a bolt (750) passed through the shared base (720),
 a bolt hole is formed in the shared base (720), and the bolt (750) is passed through the shared base (720) via a collar fitted to the bolt hole, and 
the collar includes a flange portion that is exposed to an outer side of the shared base (720) opposite the intake manifold (14), and an annular projection is formed on the shared base (720) in a position opposing the joint portion.


    PNG
    media_image2.png
    708
    1382
    media_image2.png
    Greyscale

ZHANG Annotated Figures 1-2

But ZHANG does not disclosed “…a plurality of sleeve main bodies made of resin and inserted respectively into the intake ports so as to be attached thereto by fitting; and the shared base made of resin, formed into a flange-shape, is located in a plane area that intersects with a flow direction of air in the sleeve main bodies, provided on one end of the plurality of sleeve main bodies…”.

Mori (Figs. 1-3) discloses a sleeve/plate structure (3) made of resin as described below:
a plurality of sleeve main bodies (10) made of resin and inserted respectively into the intake ports of intake tube portions (1) so as to be attached thereto by fitting (Mori [0031]); and a shared base (3a) made of resin, formed into a flange-shape, is located in plane area that intersects with a flow direction of air in the sleeve main bodies (10) (Mori Fig. 3:  [0032]), provided on one end of the plurality of sleeve main bodies (Mori [0029]).

Further on, it is noted that Mori’s sleeve main bodies (10) as described above (Figs. 1-2) are fitted/attached into the intake ports of intake tube portions (1) [0029; 0031] within the intake manifold not on the intake ports within the cylinder head.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to change the orientation/alignment/location and have Mori’s sleeve main bodies (10) fitted/attached into the intake ports within the cylinder head, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Still further, said modification of orientation/alignment/location will not destroy the purpose of said sleeve main bodies which is to help in the alignment of parts (i.e. intake manifold, cylinder head and intermediate sleeves/plates) during the installation/mounting process of said parts and reduce assembly time in order to enhance productivity (Mori [0042; 0045], [0047-0048]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the intake manifold sleeve structure of ZHANG incorporating the sleeve main bodies as taught by Mori for helping in the alignment of parts (i.e. intake manifold, cylinder head and intermediate sleeves/plates) during the installation/mounting process of said parts and reduce assembly time in order to enhance productivity (Mori [0042; 0045], [0047-0048]).

With regard to claim 2, ZHANG in view of Mori disclose the intake manifold sleeve structure according to claim 1, and further on Mori also discloses:
wherein the sleeve main bodies and the shared base  are molded by the resin and exhibit lower thermal conductivity than the cylinder head (Mori [0031], [0041]).

With regard to claim 3, ZHANG in view of Mori disclose the intake manifold sleeve structure according to claim 1, and further on ZHANG in view of Mori also discloses: 
wherein the sleeve main bodies and the shared base are molded integrally in advance [Mori Fig. 3: (3, 3a, 10)].
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e intake manifold, does not depend on its method of production, i.e. “molded integrally in advance”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

With regard to claim 4, ZHANG in view of Mori disclose the intake manifold sleeve structure according to claim 1.
But ZHANG in view of Mori does not explicitly discloses also discloses “…wherein the sleeve main bodies are fixed to the shared base in advance by auxiliary bolts…”.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sleeve main bodies fixed to the shared base in advance by auxiliary bolts since the Examiner takes Official Notice of the equivalence of having:
 a) 2 elements molded integrally and/or having  
 b) 2 elements fixed/attached by auxiliary bolts 
For their use in the manufacturing process art and the selection of any of these known equivalents methods of manufacturing to modify ZHANG in view of Mori would be within the level of ordinary skill in the art.

With regard to claim 5, ZHANG in view of Mori disclose the intake manifold sleeve structure according to claim 1, and further on Mori (Fig. 3) also discloses:
wherein a positioning mechanism (snap pins 29) is provided between the shared base and the cylinder head (Mori [0042]).

With regard to claim 6, ZHANG in view of Mori disclose the intake manifold sleeve structure according to claim 5, and further on Mori (Fig. 3) also discloses: 
wherein the positioning mechanism (snap pins 29) is constituted by a projection formed on the shared base, and an engagement hole that is formed in the cylinder head and engaged to the projection (Mori [0042]).

With regard to claim 9, ZHANG in view of Mori disclose the intake manifold sleeve structure according to claim 1, and further on ZHANG also discloses: 
wherein a through-hole for a bolt is formed in the flange- shaped joint portion (701), and a separate collar is inserted into the through-hole such that one end thereof contacts the flange portion and another end thereof contacts a head portion of the bolt.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747      

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747